MEMORANDUM**
State prisoner Scott Lee Deshaw appeals the district court’s denial of his fed*410eral habeas petition under 28 U.S.C. § 2254. We have jurisdiction over this timely filed appeal pursuant to 28 U.S.C. § 2258(a). We review the district court’s denial of his petition de novo, and its factual findings for clear error. Killian v. Poole, 282 F.3d 1204, 1207 (9th Cir.2002). We affirm for the reasons stated by the district court. The state court did not unreasonably apply federal law as established by the Supreme Court. See United States v. Robinson, 485 U.S. 25, 108 S.Ct. 864, 99 L.Ed.2d 23 (1988); United States v. Soulard, 730 F.2d 1292 (9th Cir.1984) (“A prosecutor may properly comment upon the defendant’s failure to present exculpatory evidence, so long as it is not phrased to call attention to the defendant’s own failure to testify.”).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.